Exhibit 23.3 TBPE REGISTERED ENGINEERING FIRM F-1580 FAX (713) 651-0849 1100 LOUISIANA SUITE 3800 HOUSTON, TEXAS 77002-5218 TELEPHONE (713) 651-9191 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent oil and gas consultants, Ryder Scott Company, L.P. hereby consents to: (a) the use of our reports setting forth our estimates of proved reserves and future revenues, as of December 31, for the year 2007 to the interest of Apco Argentina Inc. in certain oil and gas properties; and (b) all references to our firm included in or made a part of Apco Argentina Inc. Annual Report on Form 10-K for the year ended December 31, 2009. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas March 10, 2010 1200, 530 - 8TH AVENUE, S.W. CAlGARY, ALBERTA T2P 3S8 TEL (403) 262-2799 FAX (403) 262-2790 , SUITE 1550 DENVER, COLORADO 80293-1501 TEL (303) 623-9147 FAX (303) 623-4258
